
	

113 SJ 9 IS: Providing for congressional disapproval under chapter 8 of title 5, United States Code, of the rule submitted by the Office of Family Assistance of the Administration for Children and Families of the Department of Health and Human Services relating to waiver and expenditure authority under section 1115 of the Social Security Act (42 U.S.C. 1315) with respect to the Temporary Assistance for Needy Families program.
U.S. Senate
2013-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIA
		113th CONGRESS
		1st Session
		S. J. RES. 9
		IN THE SENATE OF THE UNITED STATES
		
			March 4, 2013
			Mr. Hatch (for himself,
			 Mr. Burr, Mr.
			 Thune, Mr. Grassley,
			 Mr. Roberts, Mr. Enzi, Mr.
			 Cornyn, Mr. Isakson,
			 Mr. Toomey, and Mr. Crapo) introduced the following joint
			 resolution; which was read twice and referred to the
			 Committee on
			 Finance
		
		JOINT RESOLUTION
		Providing for congressional disapproval
		  under chapter 8 of title 5, United States Code, of the rule submitted by the
		  Office of Family Assistance of the Administration for Children and Families of
		  the Department of Health and Human Services relating to waiver and expenditure
		  authority under section 1115 of the Social Security Act (42 U.S.C. 1315) with
		  respect to the Temporary Assistance for Needy Families
		  program.
	
	
		That Congress disapproves the rule
			 submitted by the Office of Family Assistance of the Administration for Children
			 and Families of the Department of Health and Human Services relating to waiver
			 and expenditure authority under section 1115 of the Social Security Act (42
			 U.S.C. 1315) with respect to the Temporary Assistance for Needy Families
			 program (issued July 12, 2012, as the Temporary Assistance for Needy Families
			 Information Memorandum Transmittal No. TANF–ACF–IM–2012–03, and printed in the
			 Congressional Record on September 10, 2012, on pages S6047–S6050 and on
			 February 14, 2013, on pages S758–S761, along with a letter of opinion from the
			 Government Accountability Office dated September 4, 2012, that the Information
			 Memorandum is a rule under the Congressional Review Act), and such rule shall
			 have no force or effect.
		
